                                      Case 2:21-cv-00154-wks Document 1-1 Filed 06/09/21 Page 1 of 1
JS 44 (Rev. 09/19)                                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is reqmred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS 100 Bank, LLC                                                                                              DEFENDANTS BTC Mall Associates, LLC; City of Burlington;
                                                                                                                            Burlington Development Review Board; Caitlin Halpert; Brooks
                                                                                                                            McArthur; Sean McKenzie; Bradford Rabinowitz; Harris Springer ...
        (b)       County of Residence of First Listed Plaintiff              _C_h_itt_e_n_d_e_n______                         County of Residence of First Listed Defendant   _C~h~it~te~n_d=e~n______
                                      (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                              NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION Of
                                                                                                                                        THE TRACT Of LAND INVOL YEO.

        (C)       Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)

    Matthew 8. Byrne, Esq., Gravel & Shea PC, 76 St. Paul Street, 7th Floor,
    P.O. Box 369, Burlington, VT 05402-0369; 802-658-0220
              n
II. BASIS OF JURISDICTION (Place an "X"inOneBoxOn/y)                                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Pia/,
                                                                                                                         (For Diversity Cases Only)                                           and One Box for Defendant)
0 I        U.S. Government                     ~3   Federal Question                                                                               PTF       DEF                                             PTF       DEF
              Plaintiff                               (U.S. Government Not a Party)                                 Citizen of This State          O I       O I         Incorporated or Principal Place      :!!I 4 tX 4
                                                                                                                                                                           of Business In This State

0 2        U.S. Government                    04    Diversity                                                       Citizen of Another State        0   2     0     2    Incorporated and Principal Place                D 5     D 5
              Defendant                               (Indicate Citizenship of Parties in Item /II)                                                                         of Business In Another State

                                                                                                                                                    0   3     0     3    Foreign Nation                                  D 6     D 6


    IV NATURE OF SUIT (Place an                       "X" in One Box Only)                                                                                    Click here D
                                                                                                                                                                         or: Nature o fS mt
                                                                                                                                                                                          . C ode Descnollons.
I                 CONt:HAI                 \
                                                               1·   ••                ...•               .. ·         ·"' •-~~-• mREIPENALTY                   BANKRUYICY                   11·     STATIITES   ·-w-
    0   110 Insurance                          PERSONAL INJURY                      PERSONAL INJURY                 0 625 Drug Related Seizure          D 422 Appeal 28 use 158                         D 375 False Claims Act
    D   120 Marine                        D    310 Airplane                       D 365 Personal Injury -                 of Property 2 I USC 88 I      D 423 Withdrawal                                0 376 Qui Tam (31 USC
    D   130 Miller Act                    0    315 Airplane Product                      Product Liability          D 690 Other                               28 use 151                                      3729(a))
    D   140 Negotiable Instrument                   Liability                     D 367 Health Care/                                                                                                    D 400 State Reapportionment
    D   150 Recovery of Overpayment       D    320 Assault, Libel &                     Pharmaceutical                                                                  .I I   ... , • ..::-   • ,l"i   D 410 Antitrust
             & Enforcement of Judgment              Slander                             Personal Injury                                                 D 820 Copyrights                                D 430 Banks and Banking
    D   151 Medicare Act                  D    330 Federal Employers'                   Product Liability                                               0 830 Patent                                    0 450 Commerce
    D   152 Recovery of Defaulted                   Liability                     0 368 Asbestos Personal                                               0 835 Patent - Abbreviated                      0 460 Deportation
             Student Loans                D    340 Marine                                Injury Product                                                         New Drug Application                    D 470 Racketeer Influenced anu

    D
             (Excludes Vcterans)
        I 53 Recovery of Overpayment
             of Veteran's Benefits
                                          D

                                          D
                                               345 Marine Product
                                                    Liability
                                               350 Motor Vehicle
                                                                                         Liability
                                                                                   PERSONAL PROPF.RTY
                                                                                  D 370 Other Fraud
                                                                                                                                  A-•-
                                                                                                                     D 710 Fair Labor Standards
                                                                                                                                                        0 840 Trademark

                                                                                                                                                        D
                                                                                                                                                          ........ .11.,
                                                                                                                                                            861   HIA (1395ft)
                                                                                                                                                                                         .                    Corrupt Organizations
                                                                                                                                                                                                        D 480 Consumer Credit
                                                                                                                                                                                                              (15 USC 1681 or 1692)
    D   160 Stockholders' Suits           0    355 Motor Vehicle                  0 371 Truth in Lending                    Act                         D   862   Black Lung (923)                      D 485 Telephone Consumer
    0   190 Other Contract                         Product Liability              0 380 Other Personal               0 720 Labor/Management             D   863   DIWC/DIWW (405(g))                          Protection Act
    D   195 Contract Product Liability    D    360 Other Personal                       Property Damage                     Relations                   0   864   SSID Title XVI                        D 490 Cable/Sat TV
    0   I96 Franchise                              Injury                         D 385 Property Damage              D 740 Railway Labor Act            D   865   RSI (405(g))                          D 850 Securities/Commodities:
                                          0    362 Personal Injury -                    Product Liability            0 751 Family and Medical                                                                 Exchange
                                                   Medical Maloractice                                                      Leave Act                                                                   0 890 Other Statutory Actions
I            REAL PROPERTY                      CIVIL RJGH"I1'<          .::--·    PK•,.. •NER PETITIONS             D 790 Other Labor Litigation         FEDERAL TAX SUITS                             D 891 Agricultural Acts
    0   2 IO Land Condemnation            1,: 440
                                                Other Civil Rights                  Habeas Corpus:                   D 791 Employee Retirement          D 870 Taxes (U.S. Plaintiff                     D 893 Environmental Matters
    D   220 Foreclosure                   0 441 Voting                            0 463 Alien Detainee                     Income Security Act                or Defendant)                             0 895 Freedom of Information
    0   230 Rent Lease & Ejectment        D 442 Employment                        0 510 Motions to Vacate                                               0 871 IRS-Third Party                                 Act
    D   240 Torts to Land                 D 443 Housing/                                 Sentence                                                             26 use 7609                               0 896 Arbitration
    D   245 Tort Product Liability              Accommodations                    D 530 General                                                                                                         D 899 Administrative Procedure
    D   290 All Other Real Property       0 445 Amer. w/Disabilities -            D 535 Death Penalty                 . . ""'!•IMMll"iRATIUN'                                                                 Act/Review or Appeal of
                                                Employment                          Other:                           D 462 Naturalization Application                                                         Agency Decision
                                          D 446 Arner. w/Disabilities -           D 540 Mandamus & Other             D 465 Other Immigration                                                            0 950 Constitutionality of
                                                Other                             D 550 Civil Rights                        Actions                                                                           State Statutes
                                          D 448 Education                         0 555 Prison Condition
                                                                                  D 560 Civil Detainee -
                                                                                         Conditions of
                                                                                         Confinement

    V, ORIGIN (Placean             "X"inOneBoxOn/y)
0'.: I     Original            •   2 Removed from                   0    3        Remanded from                 0 4 Reinstated or     0    5 Transferred from            •     6       Multidistrict             •   8 Multidistrict
           Proceeding                State Court                                  Appellate Court                    Reopened                Another District                          Litigation -                    Litigation -
                                                                                                                                             (specify)                                 Transfer                        Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
    VI. CAUSE OF ACTION                         t::-:'""'.:""'."~-~--------------------
                                                Brief description of cause:
                                                                                      42
                                                                                       _u._s_.c_..,;,,§_19_8_3_ _ __
                                                                                       Due process violation; illegal taking; access to courts
    VII. REQUESTED IN     0                          CHECK IF THIS IS A CLASS ACTION                                    DEMAND $                                    CHECK YES only if demanded in complaint:
         COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                                      JURY DEMAND:                            M Yes        • No
    VIII. RELATED CASE(S)
                                                    (See instructions):
          IFANY                                                                   JUDGE                                                                     DOCKET NUMBER
    DATE                                                                             SIGNATURE OF ATTORNE                 F RECORD
    06/09/2021                                                                                     C-v ,. ',       Matthew 8. Byrne
    FOR OFFICE USE ONLY

        RECEIPT#        f3foc1        AMOUNT         $ tf,a-z,. CX)                          APPL YING IFP
                                                                                                                        a~ ~ I- c. v- J51fl 011
                                                                                                                                           JUDGE                                      MAG.JUDGE
